Citation Nr: 0929611	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for headaches, 
including secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed arthritis.  

3.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 
1969.  His awards and decorations include the Combat 
Infantryman Badge and the Parachutist Badge.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the RO.  

In December 2006, the Board remanded the issues for further 
evidentiary development.  

The Veteran has asserted during the course of the appeal that 
he is prevented from securing and following substantially 
gainful employment due to his service-connected disabilities.  
This matter is referred to the RO for appropriate 
development.  

The issues of service connection for headaches and arthritis 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


FINDING OF FACT

The service-connected PTSD currently is shown to be 
manifested by a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 70 
percent for the service-connected PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, a discussion is not required at 
this time.  

The most recent VA examination took place in February 2007 
when the Veteran was diagnosed as having PTSD that was 
manifested by social isolation.  Significantly, the VA 
examiner assigned a GAF score of 48. for the service-
connected PTSD.  

The VA outpatient treatment records also reflect ongoing 
health care for PTSD with manifestations including 
irritability, depressed mood, insomnia, intrusive memories, 
isolation and hypervigilance.  In October 2003, in connection 
with an individual counseling session, the Veteran was noted 
to be quite isolative with unsuccessful relationships since 
separating from his wife.  A GAF score of 48 was assessed.  
In January 2004, when he evaluated on one occasion on an 
outpatient basis, a GAF score of 51 was recorded.  

At an earlier VA examination in November 2003, the Veteran 
reported attending VA treatment programs for six months and 
taking medication.  He complained of difficulty in falling 
and staying asleep, nightmares at times and recurrent 
recollections of Vietnam.  He tended to isolate himself, 
having only a few friends.  Chronic PTSD with severe social 
withdrawal was diagnosed.  A GAF score of 55 was assessed.  

Based on its review of the record, the Board finds that the 
service-connected PTSD is shown to have been productive of a 
disability picture that more nearly resembles that of 
occupations and social impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  

Accordingly, on this record, an increased rating of 70 
percent for the service-connected PTSD is warranted.  


ORDER

An increased rating of 70 percent for service-connected PTSD 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


REMAND

In her June 2009 Informal Hearing Presentation, the service 
representative noted that the Veteran was currently in 
receipt of Social Security disability benefits, and that the 
records associated with the award of these benefits were 
relevant to the Veteran's claims.  

However, these records are not currently included in the 
Veteran's file.  The duty to assist extends to obtaining 
Social Security records where they are relevant to the issue 
under consideration.  Murinscak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  Accordingly, the Board finds that they must 
be obtained.  

Additionally, the Veteran's representative asserted that the 
February 2007 VA neurological evaluation did not fully 
address the question of whether the service-connected PTSD 
caused or aggravated his headaches.  In this respect, the 
Board observes that service connection may be established for 
disability which is proximately due to or the result of a 
service- connected disability.  

Further, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Significantly, however, effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to provide that:

VA will not concede that a nonservice-
connected disease or injury was aggravated 
by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.  

Indeed, the February 2007 examiner concluded that the 
Veteran's vascular headaches were caused or aggravated by his 
left elbow and left leg shrapnel wound injuries, or by his 
"service connected conditions."  However, the examiner did 
not directly address the Veteran's PTSD as a factor.  
Accordingly, the Board finds that further development is 
warranted.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the remaining matters are REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for PTSD, arthritis and a 
headache disorder since February 2007.  
After securing any necessary release, the 
RO should obtain these records and 
associate them with the file.  

2.  The RO shall also make arrangements 
to obtain a copy of any Social Security 
Administration decision granting 
disability benefits to the Veteran.  All 
the medical treatment records from the 
Social Security Administration that were 
used in considering the Veteran's claim 
for disability benefits should be 
obtained and associated with the 
Veteran's claims file.  

3.  The RO must schedule the Veteran for 
a new VA neurological examination to 
determine the nature and etiology of his 
headache disorder.  The claims folder 
must be provided to the examiner for 
review prior to the examination.  
Following the examination the examiner 
must address whether it is at least as 
likely as not that the Veteran's vascular 
headache disorder is caused or aggravated 
by a service-connected including PTSD.  
If the disability is aggravated, the 
examiner must address the baseline level 
of disability due to headaches before it 
was aggravated by the appellant's PTSD.  
The opinion must be supported with 
appropriate reasons and bases.  

4.  Following completions of all 
indicated development, the RO should 
readjudicate the issues on appeal in 
light of all the evidence of record.  If 
any of the determinations remain 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, and given 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals














 Department of Veterans Affairs


